Sullivan, J.
(dissenting). I do not believe that the sentence imposed herein may be sustained by an appellate exercise, de novo, of the full scope of sentencing discretion from which the trial court believed itself foreclosed. A review of the record reveals that the court, unable to find any of the mitigating circumstances enumerated in section 70.02 (subd 5, par [b]) of the Penal Law, found itself obliged to impose, as promised, the minimum indeterminate sentence mandated by paragraph (a) of subdivision 5 of the same section: “I cannot find mitigating circumstances in this case because there is nothing in connection with the defendant’s participation in this crime that mitigates, in any way, his personal deportment. His deportment since then is not to be considered a mitigating circumstance. Therefore, I cannot do it. I have ruled on it in any event.” Thus, the court, precluded by subdivision 5 of section 70.02 from an unfettered review of all of the factors relevant to a sentence, including defendant’s personal background, did not even attempt to justify its sentence as a product of the exercise of discretion. Moreover, except for a fallback position that the sentencing court abused its discretion in failing to find mitigating circumstances under section 70.02 (subd 5, par [b]) of the Penal Law, an argument without merit, the only issue raised on appeal is the constitutionality of section 70.02 (subd 5, par [a]) pursuant to the mandatory terms of which defendant was sentenced. Thus, by sanctioning the sentence imposed here upon an appellate review which goes beyond the factors actually considered by the sentencing court and upon an issue never presented on appeal, defendant is, in my view, effectively being denied the right to be heard both at sentence and on appeal. I do not believe that the constitutional issue can be avoided, and I would find subdivision 5 of section 70.02 of the Penal Law1 unconstitutional. Defendant was charged with robbery in the first degree (using or threatening the immediate use of a dangerous instrument, to wit, a knife), robbery in the second degree (displaying what appeared to be a pistol) as an armed felony, and related offenses arising out of a January 18, 1979 incident in which, while allegedly displaying both a knife and what appeared to be a pistol, he stole a “Grateful Dead” button from one Sam Rohm on a subway train. Eventually, he pleaded guilty to attempted robbery in' the second degree, a class D violent felony offense, under the first count, which charged him with robbery in the first degree predicated upon the use or *537threatened use of a knife.2 The use or threatened use of a knife in a robbery does not constitute an armed felony offense. (CPL 1.20, subd 4.) The plea was entered pursuant to CPL 220.10 (subd 5, par [d], cl [ii]), which permits an accused who is charged with a class B or C violent felony offense, to plead, with the prosecutor’s consent, to a lesser crime, provided he pleads guilty to at least a class D violent felony offense. Subdivision 5 of section 70.02 of the Penal Law, however, provides that where such a plea is entered in satisfaction of an indictment charging an armed felony offense, the court, in the absence of a finding of mitigating circumstances having to do with the commission of the crime, must impose an indeterminate term of imprisonment. If the court does find such mitigating circumstances it may impose a sentence more lenient than the otherwise mandated minimum term of one to three years. At the plea the court explained that because the second count of the indictment charged an armed felony an indeterminate sentence of at least one to three years was mandated, although it. would consider “an application for lesser sentence due to mitigating circumstances * * * and review it carefully in conjunction with the probation investigation report”. The court promised that in any event the sentence would not exceed a term of one to three years. On defendant’s subsequent application the court was unable to find mitigating circumstances, and also rejected defendant’s constitutional challenge that subdivision 5 of section 70.02 of the Penal Law violates due process because it mandates a minimum indeterminate sentence upon the basis of an unsustained charge and thereby precludes judicial consideration of a more lenient sentence alternative which would have been available if he had not been charged with an armed felony. But for the provisions of subdivision 5 of section 70.02 of the Penal Law, defendant could have received a definite term sentence of one year or less, probation, or a conditional or even unconditional discharge. In sentencing defendant to the promised term of one to three years, the court found “nothing in connection with the defendant’s participation in this crime that mitigates, in any way, his personal deportment”, and refused counsel’s entreaties to consider certain “changes” in defendant’s life since his arrest on the instant charges; that no one was injured during the commission of the crime involved, and that defendant had been born brain damaged. In enacting subdivision 5 of section 70.02 of the Penal Law, the Legislature chose to limit plea bargaining in instances where a defendant is charged with an armed felony by restricting the sentencing options available when such a defendant pleads guilty to a class D violent felony. No doubt the Legislature, which might well have chosen to disallow plea bargaining altogether in such situations, was concerned that without such a restriction on a court’s sentencing prerogatives defendants charged with an armed felony who enter pleas to a lesser crime might receive overly lenient sentences. Certainly, a defendant does not have a constitutional right to a plea to a lesser charge in satisfaction of a more serious one. A plea to a lesser crime is a “matter of grace [to which] reasonable conditions may be attached” (People v Esajerre, 35 NY2d 463, 467; see, also, People v Elliby, 80 AD2d 875, application for lv to app den 53 NY2d 942), and, as the People correctly note, a legislative distinction in the treatment accorded those who are charged with an armed felony offense and those who are not is rational. (See People v Drayton, 39 NY2d 580, 585.) The issue before us, however, is not whether subdivison 5 of section 70.02 of the Penal Law makes a rational distinction between classes, but rather, whether the statute offends due *538process by eliminating sentencing alternatives otherwise available and mandating the imposition of an indeterminate sentence, merely because the indictment includes as one of the charges an armed felony offense. Of course, if subdivision 5 of section 70.02 were to provide for the disqualification of a defendant from lenient sentencing alternatives upon the basis of the crime of conviction, such a procedure, though perhaps not an ideal method for the exclusion of unworthy offenders, would withstand constitutional scrutiny since the Legislature has the power to impose mandatory sentencing upon any crime it so chooses, thereby limiting or even completely eradicating judicial discretion. (See, e.g., People v Broadie, 37 NY2d 100, 117; People v McKay, 21 AD2d 142.) It is fundamental that while a defendant can be punished for the crime to which he pleads guilty, he cannot be punished for acts which have been neither admitted nor proven. Since subdivision 5 of section 70.02 of the Penal Law precludes the imposition of a more favorable sentence which would otherwise be available, its effect is to impose increased punishment on the basis of an act charged, but unproven. In this respect subdivision 5 of section 70.02 is, I believe, fundamentally unfair and violative of due process. It is especially pernicious where, as here, a defendant pleads to a crime which is not even a species of armed felony. As already noted, the plea was entered under the first degree robbery charge predicated on the use or threatened use of a knife, which crime is not an armed felony offense. The preclusion of more favorable sentencing alternatives on the basis of an unproven charge, rather than on the crime sustained by conviction, was found to be violative of due process in People v Drummond (40 NY2d 990, cert den sub nom. People v Luis J., 431 US 908). The issue there was the constitutionality of former CPL 720,10 (subd 2), which eliminated from youthful offender consideration any otherwise eligible youth merely because the indictment contained a charge which constituted a class A felony. The Court of Appeals held (p 992) that the total exclusion of defendants indicted for class A felonies violated due process because it made “the privileged penal sanction to be imposed depend solely upon an accusation, however formal, rather than an adjudication, however informal, in the adversarial criminal process.” In so holding the court relied upon the reasons stated in the dissenting opinion of Justice Samuel Rabin at the Appellate Division (51 AD2d 1, 14-16): “By according a decisive role in the determination of which youths are eligible for youthful offender treatment to nothing more substantial than a written statement of unproven allegations (see CPL 1.20, subd 3), the statute offends reasonable notions of fairness.” (Supra, p 15.) Here, the sentencing court, recognizing that an indictment-based exclusion violates due process, distinguished subdivision 5 of section 70.02 of the Penal Law from the statute in Drummond on the ground that section 70.02 (subd 5, par [b]) contains an “escape hatch” which, by allowing a defendant to demonstrate affirmatively that his conduct does not “rise to that of an armed felon”, saves it from constitutional infirmity. Section 70.02 (subd 5, par [c]) permits the defendant and the prosecutor to present “relevant information to assist the court in making a determination” whether any of the three factors specified in paragraph (b) of subdivision 5 exist. The difficulty with this argument is that even the review under paragraph (b) of subdivision 5 is geared to the crime charged, not the crime of which defendant has been convicted. The Legislature may not premise any action upon unsustained charges once an adjudication has been made. Once a defendant is convicted, the indictment becomes meaningless. As the Court of Appeals has noted: “ [The defendant’s] plea only admits the facts stated in the plea as constituting the lesser crimes * * * This was quite different from pleading guilty to [an] indictment and gave no warrant to the court to conduct an inquiry to ascertain whether the facts *539alleged in the indictment were true or whether, if the acts described in the indictment were committed, the person who did so was armed.” (People v Griffin, 7 NY2d 511, 515.) In Griffin, a defendant charged with armed assault pleaded guilty to the lesser offense of attempted unarmed assault. The plea colloquy did not contain any admission by the defendant that he had been armed. Nevertheless, at sentencing, the court conducted a trial-like inquiry, determined that he had in fact been armed, and applied the enhanced punishment statute then governing persons who committed felonies while armed. (See former Penal Law, § 1944.) The court held (p 516) that since it could not be assumed from the plea admissions to the lesser charge that the defendant was armed, the postadjudication inquiry was not permissible: “The charges in the indictment cannot be tried after a plea to a lesser crime has been interposed, which stands- as a barrier even where the inquiry discloses that an actual [crime] has been committed and not merely an attempt.” Of course it is true, as pointed out by the People, that defendant, having been promised the minimum indeterminate term of one to three years, in the absence of a finding of mitigating circumstances, could not have been misled as to his sentence as the defendant in Griffin might have been. Nor was he surprised by the inquiry as to whether mitigating circumstances existed since the procedure followed was precisely what the statutory scheme contemplated, and it was he who initiated the inquiry. But even were it permissible in such circumstances for an indictment to have some effect after a plea of guilty, subdivision 5 of section 70.02 would still offend due process because it required enhanced punishment without requiring the People to make any additional showing. The statute thus impermissibly placed upon defendant the burden of extricating himself from an enhanced sentence. Even though section 70.02 (subd 5, par [c]) does not specify where the burden of proof lies,3 its practical effect is to place the burden of going forward and of persuasion on a defendant because, in the absence of any mitigating circumstances, the court cannot consider a more lenient sentence alternative and must impose an indeterminate sentence. Thus, the statute creates a presumption, albeit rebuttable, that one who is accused of an armed felony but pleads only to a violent felony offense has, in fact, committed a crime involving the use of a firearm, by virtue of which he is disqualified from more favorable sentencing treatment. While it is within the State’s power to regulate its procedures, it may not do so if “it offends some principle of justice so rooted in the traditions and conscience of our people as to be ranked as fundamental.” (Snyder v Massachusetts, 291 US 97, 105.) It “is not within the province of a legislature to declare an [accused] guilty or presumptively guilty of a crime.” (McFarland v American Sugar Co., 241 US 79, 86.) The Legislature cannot “validly command that the finding of an indictment, or mere proof of the identity of the accused, should create a presumption of the existence of all the facts essential to guilt.” (Tot v United States, 319 US 463, 469.) Concededly, courts have always considered the guilt determination process differently from sentencing. “The due process clause should not be treated as a device for freezing the evidential procedure of sentencing in the mold of trial procedure.” (Williams v New York, 337 US 241, 251.) Thus, in passing sentence, “ ‘a judge may appropriately conduct an inquiry broad in scope, largely unlimited either as to the kind of information he may consider, or the source from which it may come.’” (United States v Grayson, 438 US 41, 50; see, also, Roberts v United States, 445 US 552.) But in the usual sentencing situation judicial discretion in the consideration of the *540nature and circumstances of the crime turns on facts as to which guilt has already been established. Under subdivision 5 of section 70.02 of the Penal Law, however, enhanced punishment is mandated on the basis of an unproven charge, unless the court finds mitigating circumstances relative to the manner in which the crime was committed, the defendant’s participation therein or the strength of the People’s case. In fact, should the court determine not to impose an indeterminate sentence, it is required to make a statement of the facts and circumstances upon which its determination is based. (Penal Law, § 70.02, subd 5, par [c].) Thus, in determining whether to extend leniency and impose a nonindeterminate sentence, the court is engaged in a postconviction fact-finding process. When a sentencing procedure requires that facts not established by the conviction be considered so that sentence might be enhanced, a defendant is entitled to all the protections guaranteed by due process. (See Specht v Patterson, 386 US 605, 608-610.) In Specht petitioner had been convicted for indecent liberties under a Colorado statute that carried a maximum sentence of 10 years. After a psychiatric examination and the furnishing of a complete report to the sentencing court in full compliance with the governing statute, petitioner was sentenced, not pursuant to the statute under which he was convicted, but under another, the Sex Offenders Act. He was not afforded a hearing or right of confrontation. In holding that due process protections apply to a sentencing procedure which contemplates the consideration of factual allegations not established by the conviction so that sentence might be enhanced, the court quoted United States ex rel. Gerchman v Maroney (355 F2d 302, 312): “ ‘It is a separate criminal proceeding which may be invoked after conviction of one of the specified crimes. Petitioner therefore was entitled to a full judicial hearing before the magnified sentence was imposed. At such a hearing the requirements of due process cannot be satisfied by partial or niggardly procedural protections. A defendant in such a proceeding is entitled to the full panoply of the relevant protections which due process guarantees in state criminal proceedings. He must be afforded all those safeguards which are fundamental rights and essential to a fair trial’”. (Supra, pp 609-610.) A basic safeguard of due process is that the prosecution bear the burden of proof. “ ‘Due process commands that no man shall lose his liberty unless the Government has borne the burden of * * * convincing the factfinder of his guilt.’ To this end the reasonable-doubt standard is indispensable”. (Matter of Winship, 397 US 358, 364, citing Speiser v Randall, 357 US 513, 526.) Subdivision 5 of section 70.02 of the Penal Law fails to pass constitutional muster because it requires that a defendant be subjected to enhanced punishment on the basis of an unproven charge, without requiring the People to make any additional showing, thus impermissibly placing upon the defendant the burden of extricating himself from the enhanced sentence. This violates due process of law. Accordingly, the judgment should be modified, on the law, to the extent of reversing it with respect to the sentence and, except as thus modified, it should be affirmed and the matter remanded to Trial Term for resentencing.

. Insofar as is relevant subdivision 5 of section 70.02 of the Penal Law provides: “(a) Except as provided in paragraph (b) of this section, where a plea of guilty to a class D violent felony offense is entered pursuant to section 220.10 or 220.30 of the criminal procedure law in satisfaction of an indictment charging the defendant with an armed felony, as defined in subdivision forty-one of section 1.20 of the criminal procedure law, the court must impose an indeterminate sentence of imprisonment pursuant to section 70.00. (b) In any case in which the provisions of paragraph (a) hereof ** * * apply, the court may impose a sentence other than an indeterminate sentence of imprisonment * * * if it finds that one or more of the following factors exist: (i) mitigating circumstances that bear directly upon the manner in which the crime was committed; or (ii) where the defendant was not the sole participant in the crime, the defendant’s participation was relatively minor although not so minor as to constitute a defense to the prosecution; or (iii) possible deficiencies in proof of the defendant’s commission of an armed felony, (c) The defendant and the district attorney shall have an opportunity to present relevant information to assist the court in making a determination pursuant to paragraph (b) hereof, and the court may, in its discretion, conduct a hearing with respect to any issue bearing upon such determination. If the court determines that an indeterminate sentence of imprisonment should not be imposed pursuant" to the provisions of such paragraph (b), it shall make a statement on the record of the facts and circumstances upon which such determination is based. A transcript of the court’s statement, which shall set forth the recommendation of the district attorney, shall be forwarded to the state division of criminal justice services along with a copy of the accusatory instrument.”


. Indeed, attempted robbery in the second degree (Penal Law, §§ 110.00,160.10) is not a lesser included offense of robbery in the first degree predicated upon the use or threatened use of a dangerous instrument. (See CPL 1.20, subd 37; Penal Law, § 160.15, subd 3.) Actually, in pleading to an attempted robbery in the second degree, defendant admitted facts sufficient to constitute robbery in the first degree committed by the use or threatened use of a dangerous instrument, i.e., a knife (Penal Law, § 160.15, subd 3).


. Compare CPL 400.15 (subd 7, par [a]); 400.20 (subd 5); 400.21 (subd 7, par [a]) which provide the procedure for postconviction proceedings to determine whether a defendant is subject to enhanced punishment as a recidivist. In these proceedings the burden of proof is upon the People.